Citation Nr: 1122613	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-13 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Oak Bend Hospital, Austin Emergency Medical Services, PHI Air Medical, and Memorial Herman Hospital from February 28, 2009, through March 5, 2009, inclusive.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The statement of the case indicates that the appellant had active military service in the United States Marine Corps from March 1968 to May 1970.  The dates of said service have not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Houston, Texas, in which the VAMC denied payment or reimbursement for the aforementioned medical care expenses.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claim on appeal is warranted.

The appellant is seeking payment or reimbursement for medical expenses incurred for treatment of seizures and cerebral edema.  The record reflects that on February 28, 2009, the Veteran experienced a seizure.  His spouse called 911, and Austin County EMS transported the Veteran to Oak Bend Hospital.  At Oak Bend, a doctor discovered that the Veteran had a mass in his brain and needed to be transferred immediately to another hospital for brain surgery.  The Veteran's spouse asked if they were going to transfer the Veteran to a VA hospital, and the doctor responded that they were not because the VA hospital did not have a helicopter port or any available ICU rooms.  The Veteran was transported via helicopter to Memorial Herman Hospital and underwent a right frontal craniotomy.  The diagnosis was right frontal glioblastoma multiforme.  The Veteran remained at Memorial Herman Hospital until his condition stabilized.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a) (West 2002 & Supp. 2010).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  

The January 2010 statement of the case indicates that the Veteran has no service connected disabilities.  This information has not been confirmed.  As such, the provisions of 38 U.S.C.A. § 1728 may or may not be applicable in the instant case.  On remand, the VAMC should clarify whether any of the Veteran's disabilities have been service connected.

The provisions of 38 U.S.C.A § 1725(a) provide that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Eligibility under 38 U.S.C.A § 1725(b) requires the following:  (1) the veteran is an active VA health-care participant, which means he or she is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; (2) the Veteran is personally liable for payment, which means he or she is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010).  

The implementing regulation, 38 C.F.R. § 17.1002, provides that payment or reimbursement for emergency services for non service-connected disabilities in non-VA facilities is made only if all of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002(a)-(i) (2010).  

The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

In its original denial of the claim, the VAMC did not cite any applicable law or regulations and denied the claim on the basis that a VA medical facility was feasibly available to provide the Veteran's care.  

As an initial matter, the Board finds that the Veteran has not been furnished an adequate statement of the case (SOC).  Under 38 C.F.R. § 19.29, an SOC must contain, among other things, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the agency of original jurisdiction's determination.  The January 2010 SOC cites 38 C.F.R. §§ 17.120 and 17.1000-1008 but does not provide the actual text of these regulations.  Additionally, while the SOC cites these sections as the basis for the denial of the Veteran's claims, there is no discussion of how the regulations apply to the facts in the Veteran's specific case.  Significantly, the Veteran has not otherwise been advised of the law and regulations pertinent to this case, to include the nine separate conditions which must be satisfied for payment or reimbursement pursuant to 38 C.F.R. § 17.1002.  In addition, the Board notes that 38 U.S.C.A. § 1725(b)(3)(C) was revised in February 2010.  Prior to this revision, a Veteran was personally liable for emergency treatment furnished in a non-VA facility if he or she had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider.  The February 2010 revision removed the phrase "or in part", meaning that the Veteran may receive payment or reimbursement through VA for the balance of medical expenses.  See Pub. L. 111-137, 123 Stat. 3495 (2010).  

To ensure due process, on remand, the VAMC should issue a supplemental SOC (SSOC) that includes the laws and regulations pertaining to claims for reimbursement for unauthorized medical expenses pursuant to 38 U.S.C.A. §§ 1725, 1728; and 38 C.F.R. § 17.1002.

If and only if, on remand, it is determined that the Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered, and that he has no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for those expenses, the Board finds that a medical opinion, based on review of the record, would be helpful in determining whether a VA or other Federal facility/provider was feasibly available.  The physician should also provide an opinion as to whether the February 28, 2009, through March 5, 2009 treatment was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should clarify what, if any, of the Veteran's disabilities have been service connected for the purpose of determining whether 38 U.S.C.A. §§ 1728 applies in the instant appeal.

2.  The VAMC should clarify the date of receipt of the claim for payment or reimbursement for medical care expenses incurred February 28, 2009, through March 5, 2009, and should associate any supporting documentation, to include the original claim(s) with the combined health record.  

3.  The VAMC should take necessary action to clarify whether the Veteran has medical coverage from any other entity, and, if so, whether he has finally exhausted, without success, attempts to obtain payment from that entity.

4.  If and only if it is determined that the Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered at Oak Bend Hospital, Austin Emergency Medical Services, PHI Air Medical, and Memorial Herman Hospital from February 28, 2009, through March 5, 2009, and that he has no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for expenses incurred as a result of that treatment, the VAMC should forward the claims file to an appropriate physician to obtain a medical opinion.  

The physician should specifically opine as to whether the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The physician should also provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the treatment.  

Prior to the requested review, the claims file, and a copy of this remand must be made available to the physician for review of the case.  Specific consideration should be accorded the March 2011 hearing testimony.  A notation to the effect that this record review took place should be included in the report of the physician.  The physician should set forth a complete rationale for any conclusions reached.  

5.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a SSOC to the Veteran and his representative before returning the claim to the Board.   The SSOC must include a summary of the pertinent laws and regulations (including 38 U.S.C.A. §§ 1725 and 1728; 38 C.F.R. § 17.1002).  Afford the Veteran and his representative the opportunity to submit written or other argument in response thereto before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


